Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The Applicant’s reply filed on 12/13/21 is acknowledged. Claims 1-18 and 20 are pending. Claims 12 and 14 have been withdrawn.  Claims 7, 10, and 16 have been amended.  Claims 1-11, 13, 15-18, and 20 are under consideration. 

Objections Withdrawn
The objections of the Specification are withdrawn in view of the amended sections.
The objections of claims 7, 10, and 16 are withdrawn in view of the amended claims. 

Rejections Maintained and New Grounds of Rejections
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
	
	Claims 1, 2, 4, 13, 15 and 16 are rejected under 35 U.S.C. 102(b) as being anticipated by Sawyer (US 6,401,724; Applicant supplied). 
	This rejection is maintained.
	Regarding Claims 1, 13 and 16, Sawyer teaches a method of applying a cosmetic nail lacquer or polish to a nail of an animal (e.g. abstract).  Sawyer teaches the steps of: 

b) allowing the penetrating, polymerizable composition to penetrate the nail plate below the surface of the nail plate (e.g. column 14, lines 40-47; column 20, lines 12-26);
c) removing excess of the penetrating, polymerizable composition from the surface of the nail plate (e.g. column 16, lines 44-52; column 20, lines 12-26); and
d) curing the penetrating, polymerizable composition which has penetrated below the surface of the nail plate (e.g. column 14, lines 40-47; column 20, lines 12-26; Claim 1).
Regarding Claim 2, Sawyer teaches the treatment of nails of a hand or toe (e.g. column 20 lines 20-26). In order to treat multiple nails or a whole hand steps a)-d) would be repeated.  
Regarding Claim 4, Sawyer teaches placing the nail plate under a heat source (e.g. column 14, lines 44-47). 
Regarding Claim 15, Sawyer teaches the inclusion of plasticizers, fillers, and colorants (e.g. column 18, lines 35-38; column 23, lines 22-38).


Claim Rejections - 35 USC § 103
	The following The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 11, 13, 15-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sawyer (US 6,401,724). 
This rejection is maintained.
Regarding Claims 1, 2, 4, 13, 15 and 16, the teachings of Sawyer are described supra.  
Regarding Claim 3, Sawyer are silent as to the depth into the nail plate in mm, but do teach that the mixture penetrates “to a sufficient depth” (e.g. column 14, lines 40-47). The penetration depth is not an active method step, but an outcome of following the step of a), which is anticipated by Sawyer.  The property is linked in the instant Specification to the penetrating 
In the alternative, Sawyer teach the amount of solvent is adjusted depending on the viscosity desired for specific application requirements, e.g. for maximum penetration and a desired coating thickness (e.g. column 18, lines 30-34).   It would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the solvent, thereby varying the penetration depth, to arrive at a depth of at least 0.05mm below the surface of the nail plate in order to optimize the method for the health of the nail and wear of the composition.  It is obvious to optimize within prior art conditions or through routine experimentation.  
Regarding Claim 5, Sawyer teaches that the mixture penetrates the nail and reacts typically after 5-15 minutes, which can be reduced by the application of heat (i.e. less than 5-15 minutes), which overlaps with the claimed range (e.g. column 14, lines 40-47). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).  
Regarding Claim 6, Sawyer does not explicitly recite that excess composition is removed by wiping or blotting.  However, this is routine and well known in the nail art.  It would be 
Regarding Claim 11, Sawyer teaches ethyl acetate as a solvent, present at 0-40 wt%, which overlaps with the claimed range of 5-30 wt% (e.g. column 22, lines 33-41).   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).  
Regarding Claims 17, 18 and 20, Sawyer teaches the composition may be applied to a nail having onychomycosis and alleviate brittleness (e.g. column 23, lines 12-26). It would be obvious to one of ordinary skill in the art to apply the solution to a spot or a complete surface of a nail as needed by the end user, depending on the health of the nails and location of the onychomycosis. It is obvious to optimize within prior art conditions or through routine experimentation.  

Claims 1-3, 6-11, 13, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haile (US 2012/0118314). 
This rejection is maintained.
Regarding Claims 1, 8-10, 13 and 16, Haile teaches a method of applying a novel radiation curable gel-based composition to a mammalian nail (e.g. abstract).  Haile teaches the steps of: 
a) applying a polymerizable composition to at least a portion of the surface of a nail plate (e.g. paragraph 0042, 0123; Claim 16), wherein the composition comprises a polymerizable 
c) removing excess of the penetrating, polymerizable composition from the surface of the nail plate (e.g. paragraph 0047); and
d) curing the penetrating, polymerizable composition (e.g. paragraphs 0043, 0048; Claim 16).
Step (b) is directed to “allowing” which is not an active method step, and does not require a time frame between steps a) and c)-d).  Haile is silent as to the penetration of the composition into the nail plate. However, Haile teaches the claimed and elected species of polymerizable material, penetrating agent and curing agent in the same or overlapping mounts (see Haile Formulation Examples as compared to Specification Examples).  Therefor the outcome of penetrating the nail plate below the surface of a nail would necessarily occur.   “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (MPEP 2111.04).
Regarding Claim 2, Haile teaches the treatment of nails (i.e. plural) (e.g. paragraph 0041). In order to treat multiple nails or a whole hand steps a)-d) would be repeated.  
Regarding Claim 3, Haile are silent as to the depth into the nail plate in mm.  The penetration depth is not an active method step, but an outcome of following the step of a), which is anticipated by Haile.  The property is linked in the instant Specification to the penetrating 
Regarding Claim 6, Haile does not explicitly recite that excess composition is removed by wiping or blotting.  However, this is routine and well known in the nail art.  It would be obvious to remove excess composition by wiping it away.  For example, in the case of applying too much composition, or if the composition went over the edge of the nail plate and onto a user’s skin. 
Regarding Claim 7, Haile does not teach that the composition will cross-link nail proteins. Haile teaches the elected species of polymerizable material, penetrating agent and curing agent in the same or overlapping mounts (see Haile Formulation Examples as compared to Specification Examples).  Therefor the outcomes of “wherein the polymerizable material will not cross-link reactive functional groups of nail proteins” would necessarily occur.  “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Regarding Claim 15, Haile exemplifies the inclusion of colorants, among others (e.g. Formulations 1-4). 

Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered but they are not persuasive. 
Applicant argues, beginning on page 6, that Sawyer teaches the composition is applied to the exterior surface of the nail, followed by curing to form a coat in the exterior surface of the nail.  Applicant concludes that Sawyer is directed to a surface treatment and the claimed process is a “below surface” treatment.  This is not found persuasive.  While Sawyer also teaches coating the surface of the nail, they explicitly teach allowing the penetrating, polymerizable composition to penetrate the nail plate below the surface of the nail plate (e.g. column 14, lines 40-47; column 20, lines 12-26).  Specifically they recite, “[i]n practice, the reaction solution is applied to a nail by any conventional topical means, e.g. brushing, swabbing, spraying, etc., until a liquid film or layer of a suitable thickness, is formed. The reaction mixture containing liquid film penetrates the nail, sufficient to a depth and the first and second components chemically react, typically after five to fifteen minutes, to polymerize to form a polyurea coat on the treated nail. The cure time can be reduced by applying heat to the nail, e.g. with a heating lamp, to affect the therapeutic polyurea coat” (emphasis added) (column 14, lines 40-47). 
Applicant further argues that Haile does not teach the composition penetrates the nail below the nail surface.  This is not found persuasive.  As described supra, step (b) is directed to “allowing” which is not an active method step, and does not require a time frame between steps a) and c)-d).  Haile is silent as to the penetration of the composition into the nail plate. However, Haile teaches the claimed and elected species of polymerizable material, penetrating agent and curing agent in the same or overlapping mounts (see Haile Formulation Examples as compared to Specification Examples).  Therefor the outcome of penetrating the nail plate below the surface of a nail would necessarily occur.   “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Furthermore, “when considering a prior art method, the anticipation doctrine examines the natural and inherent results in that method without regard to the full recognition of those benefits or characteristics within the art field at the time of the prior art disclosure.” Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377—78 (Fed. Cir. 2005) (“In some cases, the inherent property corresponds to a claimed new benefit or characteristic of an invention otherwise in the prior art. In those cases, the new realization alone does not render the old invention patentable.”). If there are additional elements or ingredients required to achieve the claimed penetration it is suggested that the claims be amended to reflect that.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE P BABSON/            Primary Examiner, Art Unit 1619